UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6726


STEVEN C. BROWN, a/k/a Steven Cory Brown,

                Plaintiff - Appellant,

          v.

WILLIE L. EAGLETON, Warden, all sued in their official
capacity respectfully; ROBIN K. CHAVIS, Associate Warden,
all sued in their official capacity respectfully; JAMES
BETHEA, Classification Worker, all sued in their official
capacity respectfully; ARGIE GRAVES, Grievance Clerk, all
sued in their official capacity respectfully,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     David C. Norton, District Judge.
(8:13-cv-00674-DCN)


Submitted:   August 28, 2014                 Decided:   September 3, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven C. Brown, Appellant Pro Se. James Victor McDade, DOYLE,
O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Steven C. Brown seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation to dismiss

his 42 U.S.C. § 1983 (2012) action against Defendants.                            Brown

has also filed a motion for appointment of counsel.                             We deny

Brown’s motion for appointment of counsel and dismiss the appeal

for lack of jurisdiction.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The   district       court’s       judgment     was     entered   on     the

docket on November 22, 2013.                Brown filed his notice of appeal

on   May   6,    2014. *      Accordingly,        Brown’s     notice    of    appeal    is

untimely.       Although Brown suggests that he timely filed a notice

of appeal soon after receiving notice of the district court’s

dismissal       order,     Brown   provides      no   proof    that    his    notice   of

appeal was timely filed.              Moreover, Brown’s May 6, 2014 notice

of   appeal     cannot      satisfy   the    requirements       for     a    motion    for

      *
           Houston v. Lack, 487 U.S. 266, 270 (1988).



                                             2
extension or a reopening of the appeal period and, thus, it will

not be construed as such.         See Fed. R. App. P. 4(a)(5), (a)(6).

           Based on the foregoing, we deny Brown’s motion for

appointment     of    counsel    and   dismiss      the    appeal   for    lack   of

jurisdiction.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and    argument    would    not    aid   the   decisional

process.

                                                                          DISMISSED




                                        3